Name: Council Decision (CFSP) 2015/277 of 19 February 2015 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: international affairs;  criminal law;  Africa
 Date Published: 2015-02-20

 20.2.2015 EN Official Journal of the European Union L 47/20 COUNCIL DECISION (CFSP) 2015/277 of 19 February 2015 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP (1). (2) The Council has carried out a review of Decision 2011/101/CFSP, taking into account political developments in Zimbabwe. (3) The restrictive measures should be renewed until 20 February 2016. (4) The application of the travel ban and asset freeze should be maintained for two persons and one entity set out in Annex I to Decision 2011/101/CFSP. The suspension of the travel ban and asset freeze for persons and entities as listed in Annex II to that Decision should also be renewed. The names of five deceased persons should be removed from Annex I and II to that Decision. (5) Decision 2011/101/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 10 of Decision 2011/101/CFSP is replaced by the following: Article 10 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 20 February 2016. 3. The measures referred to in Articles 4(1), 5(1) and 5(2), in so far as they apply to persons and entities listed in Annex II, shall be suspended until 20 February 2016. The suspension shall be reviewed every three months. 4. This Decision shall be kept under constant review and shall be extended, or amended as appropriate, if the Council deems that its objectives have not been met. Article 2 The names of the persons listed in the Annex to this Decision shall be removed from Annex I and II to Decision 2011/101/CFSP. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 19 February 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX Name (and any aliases) 1. CHINDORI-CHININGA, Edward Takaruza 2. KARAKADZAI, Mike Tichafa 3. SAKUPWANYA, Stanley Urayayi 4. SEKEREMAYI, Lovemore 5. SHAMUYARIRA, Nathan Marwirakuwa